DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  The specification lacks the appropriate section headings as set forth in MPEP 608.01(a) and 37 CFR 1.77(c).  
Appropriate correction and/or clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) such as “lateral adjustment means in claims 12-13” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong (GB 2 344 074 A).
With respect to claim 1, Armstrong teaches a holographic foil supplying device 90 for a hot foil stamping machine 10, 92 comprising:
a reel 100 for holographic foil 98;
an advancement system 102, 104, 106 for advancing the holographic foil 98 along a movement path in a feeding direction (see arrows in Figures 3-4); and
a frame 94 supporting the reel 100 and the advancement system 102, 104, 106, wherein the frame comprises a mount for mounting the holographic foil supplying device to the hot foil stamping machine (see page 11, lines 12-13).  Particular attention is invited to Figures 3-4 and page 10, line 17-page 11, line 26.
With respect to claim 2, Armstrong teaches the advancement system comprises a feeding roller 102, a pressure roller 104 and a motor 110, the motor 110 driving the feeding roller 102, wherein the feeding roller 102, the pressure roller 104, and the motor 110 are supported by the frame 94, as shown in Figure 4 and described in page 10, line 25-page 11, line 7.
With respect to claim 3, Armstrong teaches the motor 110 and feeding roller 102 each comprise a pulley (see Figure 4), wherein the pulley of the motor and the pulley of the feeding roller are connected by a belt 108 for torque transmission.   
With respect to  claim 4, note Armstrong teaches the motor 110 is located on a bottom side of the frame and the feeding roller is located at a “top” side of the frame as broadly recited.  See Figure 4 in particular.  
With respect to claim 5, Armstrong teaches the advancement system comprises a control loop for controlling advancement of the holographic foil.  See, in particular, page 11, lines 17-26.  
With respect to claim 12, Armstrong teaches the mount comprises lateral adjustment means for adjusting the position of the frame in a direction perpendicular to the feeding direction, as described in lines 12-13 of page 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (GB 2 344 074 A) in view of Yamashita et al. (JP 2009-073015 A).
With respect to claim 6, Armstrong teach a holographic foil supplying device having an advancement system that includes sensors for sensing the amount of foil remaining as described in lines 22-26 of page 11 but does not specifically teach the use of an alignment sensor.  However, Yamashita et al. teach it is well known in the art to have a holographic foil supplying device including an alignment sensor 25 for sensing the position of the holographic elements on the foil.  See, in particular, Figures 2-3 and the English language translation of Yamashita et al. attached to this Office Action.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an alignment sensor as taught by Yamashita et al. on the frame of the device of Armstrong to allow for sensing of the position of the foil and better ensure proper alignment of the holographic elements on the foil with the substrate. 
With respect to claim 7, note Yamashita et al. teach the alignment sensor is a photoelectric sensor provided in a sensor section as described in the English language abstract.  While neither Armstrong nor Yamashita et al. specifically teach a camera used as the sensor, note the use of a camera for sensing alignment or positioning of elements on a substrate is well known in the art.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a camera as the alignment sensor as it would simply require the obvious substitution of one known sensing mechanism for another to allow for sensing of the position of the foil and better ensure proper alignment of the holographic elements on the foil with the substrate.
With respect to claims 8-9, note Yamashita et al. teach it is well known in the art to provide the sensor section in the foil supply device to be located between deflection rollers R1, R16 and including a support surface R9, R10 for supporting the foil for the purpose of allow tension/position adjustment of the foil based upon the sensing.  See Figure 2 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to include the sensor section to be located between deflection rollers and including a support surface as taught by Yamashita et al. to allow for better controlled adjustment of the tension/position of the foil as desired.   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (GB 2 344 074 A) in view of Sun (US 2015/0075394 A1).
With respect to claim 14, Armstrong teaches a hot foil stamping machine 10, Fig. 1 for applying a hologram to a substrate 72, the hot foil stamping machine comprising:
a platen unit 12;
a feeding unit for feeding the substrate to the platen unit in a substrate feeding direction (see page 7, lines 12-20 and page 11, lines 15-16);
at least one holographic foil supplying device 90 according to claim 1 (see the comments regarding claim 1 above),  the foil supplying device 90 feeding the holographic foil 98 to the platen unit 12 in the foil feeding direction (see the arrows in Figures 3-4).  Armstrong does not specifically teach that the foil feeding direction is opposite to the substrate feeding direction.  However, the provision of a foil stamping machine in which the foil feeding direction is opposite to the substrate feeding direction is well known in the art, as exemplified by the foil stamping machine of Sun which shows the foil feeding direction (from supply roll 22 to takeup roll 23) is opposite to the substrate feeding direction (from supply stack 9 to delivery stack 19).  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the substrate in the stamping machine of Armstrong to be fed in a direction opposite to the foil feeding direction since this is one of several well known possibilities for holographic stamping arrangements.    
With respect to claim 15, Armstrong teaches the substrate is a continuous medium.  The provision of a receiving reel for taking up a continuous print medium is well known in the art.  Thus, there is no unobviousness in providing a receiving reel in the device of Armstrong for taking up the substrate after stamping with the holographic image.  Additionally, note Sun teaches it is well known in the art to arrange the foil supplying device and the substrate feeding or receiving unit such that the foil supply device is located on the same side of the platen unit as the receiving unit or the foil supplying device is located on an opposite side of the platen unit from the feeding unit.  See, for example, Figure 1 of Sun.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the foil supplying device, receiving unit and feeding unit of Armstrong to be arranged relative to the platen unit such that the foil supply device is on an opposite side of the platen unit from the feeding device since this is just one of several well-known possibilities for holographic stamping arrangements to allow for a user to have ergonomic access to the foil supply device for easier replacement of the foils.  

Allowable Subject Matter
Claims 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10 in particular, the prior art of record fail to teach or fairly suggest a holographic foil supplying device having all of the structure as recited, in combination with and particularly including the frame comprises two side portions, each two side portions being located at a different side of the movement path, the reel, the pressure roller, the feeding roller, the two deflection rollers, the support surface and/or an exit roller extend from a first one of the two side portions to a second one of the two side portions, and the motor is located between the side portions.
With respect to claim 13 in particular, the prior art of record fail to teach or fairly suggest a holographic foil supplying device having all of the structure as recited, in combination with and particularly including, the mount comprising a base and a carriage, the base being mountable to the hot foil stamping machine and the carriage being slideably connected to the base, the carriage supports the frame and the lateral adjustment means is configured to position the carriage with respect to the base.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boettcher (US 3,975,226) teaches a foil supplying device having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
June 18, 2022